Title: To George Washington from Timothy Pickering, 4 May 1781
From: Pickering, Timothy
To: Washington, George


                        
                            sir
                            Newburgh May 4th 1781
                        
                        Mr Tilghman favoured me to day with the act of Congress relative to a barrack master to the french Army;
                            agreeable to which I have made the enclosed appointment for Colonel Champlin. If your Excellency shall deem any alteration
                            in the form of the Warrant to be expedient, I beg to be favoured with your sentiments thereon for my direction. I am with
                            great respect your Excellencys most obedt servt
                        
                            Tim: Pickering Q.M.G.
                        
                    